Name: Commission Regulation (EU) 2019/962 of 12 June 2019 amending Annex I to Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of two new functional groups of feed additives (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  chemistry;  food technology;  natural and applied sciences;  agricultural activity
 Date Published: nan

 13.6.2019 EN Official Journal of the European Union L 156/1 COMMISSION REGULATION (EU) 2019/962 of 12 June 2019 amending Annex I to Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of two new functional groups of feed additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 6(3) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the allocation of feed additives to categories and further to functional groups within those categories according to their functions and properties. (2) As a result of technological and scientific development, there are various substances that may have a technological effect on feeds which is not described in relation to any already existing functional groups. Therefore it is appropriate to create a new generic functional group within the category technological additives to include such substances. (3) In addition to good farming practices ensuring the wellbeing of animals and the respect of animal welfare provisions in the EU, scientific studies show that some feed additives may help animals in good health to keep a good physiological condition, to contribute to animal welfare, to favourably affect the animal resilience to stress factors or to support their wellbeing in certain situations. Since the main function of these feed additives cannot be allocated to any of the specific functional groups provided for in Regulation (EC) No 1831/2003, it is appropriate to create a new functional group within the category zootechnical additives. This should allow to better define the intended purpose for those additives, to establish criteria for the evaluation of the efficacy and to create legal clarity for applicants. (4) In order to introduce those two new functional groups, Annex I to Regulation (EC) No 1831/2003 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1831/2003 Annex I to Regulation (EC) No 1831/2003 is amended as follows: (1) in point 1 the following point is added: (o) other technological additives: substances or, when applicable, microorganisms added to feed for a technological purpose and which favourably affect the characteristics of the feed.; (2) in point 4 the following point is added: (e) physiological condition stabilisers: substances or, when applicable microorganisms, which, when fed to animals in good health, favourably affect their physiological condition, including their resilience to stress factors. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29.